—Judgment, Supreme Court, Bronx County (Arlene R. Silverman, J.), rendered on June 29, 1992, convicting defendant, after a jury trial, of attempted robbery in the first degree, assault in the second degree and criminal possession of a weapon in the fourth degree, and sentencing him, as a second felony offender, to concurrent terms of imprisonment of 7 to 14 years, 3 Vi to 7 years, and 1 year, respectively, unanimously affirmed.
Viewing the evidence in the light most favorable to the People and giving them the benefit of every reasonable inference, defendant’s intent to rob the complainant was proven beyond a reasonable doubt by legally sufficient evidence (People v Smith, 79 NY2d 309, 314-315), including the complainant’s testimony that defendant searched his shirt pocket, and, finding nothing, then demanded his money, placed him in a choke hold and stabbed him in the chest (see, People v Norris, 196 AD2d 512, lv denied 82 NY2d 723; People v Pryme, 166 AD2d 324). Concur—Ellerin, J. P., Kupferman, Rubin and Nardelli, JJ.